UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7362



DEE DEIDRE FARMER; WILLIAM CHERRY,

                                           Plaintiffs - Appellants,

          versus

TERRY PENNINGTON, Lieutenant; ROBERT FOX, Unit
Manager; J. ROBINSON, Correctional Counselor;
JERRY GAUGHAN, Disciplinary Hearing Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-440-5-CT-H)

Submitted:   December 12, 1995            Decided:   January 5, 1996

Before HAMILTON and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Dee Deidre Farmer, William Cherry, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order denying re-

lief on their Bivens* complaint. We have reviewed the record and
the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Farmer v.
Pennington, No. CA-95-440-5-CT-H (E.D.N.C. Aug. 14, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Nar-
cotics, 403 U.S. 388 (1971).

                                2